Citation Nr: 0533537	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in October 2003.  

The issues on appeal were originally before the Board in 
February 2004 when they were remanded to cure a procedural 
defect.  

The VLJ who conducted the October 2003 hearing is no longer 
employed by the Board.  The law requires that the Veterans 
Law Judge (VLJ) who conducts a hearing on appeal must also 
participate in any decision made on that appeal.  By 
correspondence dated in October 2005, the veteran was 
informed of the VLJ's departure from the Board and his right 
to another Board hearing.  In November 2005, the veteran 
reported that he did not desire another hearing and that his 
appeal should be based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran does not have PTSD related to his active duty 
service.  

2.  In an April 2000 decision, the RO denied service 
connection for multiple joint arthritis; the veteran was 
notified of that determination, but he did not file a notice 
of disagreement to initiate an appeal.

3.  Evidence received since the April 2000 rating decision 
does not bear directly and substantially upon the underlying 
question of whether the veteran currently has multiple joint 
arthritis as a result of his active military service and is 
not by itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The April 2000 rating decision which denied entitlement 
to service connection for multiple joint arthritis is final.  
38 U.S.C.A. 7105(c) (West 2002).

3.  Evidence received since the April 2000 rating decision 
which denied entitlement to service connection for multiple 
joint arthritis is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
5107, 5108. 7105 (West 2002); 38 C.F.R. 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2004 and 
February 2005 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2004 and February 2005 VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 and February 2005 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim have been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, with regard to the issue of entitlement to 
service connection for PTSD, the Board finds that there has 
been compliance with the assistance provisions set forth in 
the new law and regulation.  The record demonstrates that the 
veteran has been afforded a VA examination in connection with 
this claim, and the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claims.

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for multiple joint arthritis, the Board 
notes that the duty to help the veteran obtain evidence is a 
duty that VA has in connection with an original claim or a 
claim for an increased evaluation.  In this claim, where the 
veteran has previously had the advantage of VA's assistance, 
but the claim was nevertheless denied and the denial became 
final, the duty to assist does not arise until new and 
material evidence has been received with which to reopen the 
claim.  Only then does the claim take on the character of an 
original claim, and VA has a duty to assist him in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.  As an aside, the Board notes that it appears as if 
all the veteran's outstanding medical records have been 
obtained.  Neither the veteran nor his representative have 
indicated that there are still outstanding pertinent records 
which had not been associated with the claims file.  The 
Board finds that no further action is required by VA to 
assist the veteran with this claim.

Entitlement to service connection for PTSD.

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The service medical records were negative for complaints of, 
diagnosis of or treatment for any mental disorder.  Clinical 
evaluation of the veteran's psychiatric health was determined 
to be normal at the time of the separation examination which 
was conducted in May 1976.  On an accompanying Report of 
Medical History completed by the veteran at the same time, he 
indicated that he had or had had depression or excessive 
worry as well as nervous trouble.  An annotation on the form 
indicated that the depression, excessive worry and 
nervousness were attributed to personal problems.  

The veteran's service personnel records indicate that his 
military occupational specialty was truck driver.  He did not 
receive any awards or decorations indicative of participation 
in combat with the enemy.  

In December 2000, the veteran was initially seen for a 
possible admission to a PTSD treatment program.  The veteran 
reported that he was exposed to incoming hostile fire.  He 
reported re-experiencing, avoidance and arousal.  The initial 
impression was anxiety disorder not otherwise specified.  A 
separate clinical record dated the same month includes an 
assessment of rule out PTSD.  

Psychological testing conducted in January 2001 resulted in a 
provisional diagnosis of cognitive disorder not otherwise 
specified.  The test data was insufficient to support or 
conclusively rule out PTSD.  

A February 2001 VA medical record documents a psychiatric 
consultation wherein the veteran told the examiner that he 
was knocked off his feet by the impact of an enemy artillery 
round while in Viet Nam.  A subsequent VA psychological 
evaluation record lists a diagnosis of PTSD. 

In March 2001, a social worker diagnosed PTSD.  Reported 
stressors included the death of the veteran's wife, combat in 
Viet Nam and injuries sustained there and his current medical 
problems.  

Psychological testing in June 2001 resulted in an impression 
of PTSD secondary to military experiences.  Stressors 
reported by the veteran were a narrow escape when an 
ammunition bunker blew up; having an enemy round explode 
behind him and blow him into the air; heavy losses in a 
signal unit and a narrow escape while riding in a plane which 
was hit by enemy rounds.  

A VA PTSD examination was conducted in September 2001.  
Review of the records indicated to the examiner that there 
did not appear to be definitive evidence of PTSD but the 
veteran's cognitive functioning was noted to be impaired.  
The diagnosis of PTSD was found to be based largely on two 
interviews which were conducted at an outpatient mental 
health clinic.  The examiner noted that the veteran's reports 
of his symptoms were extremely vague.  The veteran reported 
that his initial visits to the outpatient mental health 
clinic were prompted by his discussions with a veteran's 
benefits counselor who noted that the veteran had served in 
Viet Nam and suggested that he might have PTSD.  The examiner 
noted that the veteran did not seek treatment for any great 
psychological distress.  When asked about his stressful 
experiences he initially described a difficult pregnancy his 
wife had in the 1960 which resulted in a stillbirth.  The 
veteran did report an incident involving enemy shelling when 
a round exploded near him.  He was a truck driver and 
mechanic while in Viet Nam.  The examiner noted that the 
veteran probably met the criteria for a PTSD stressor in that 
the veteran served in a combat zone and was exposed to enemy 
shelling.  The examiner found that the veteran did not 
describe symptoms suggestive of PTSD with the exception of 
nightmares.  The examiner opined that there was no evidence 
that the trauma of Viet Nam resulted in any major changes in 
the veteran's psychological functioning.  The diagnosis was 
anxiety disorder not otherwise specified.  

In August 2002, the veteran alleged that he should have been 
awarded the Combat Infantryman's Badge but he never looked to 
see if the orders were cut.  

The veteran testified before a Veteran's Law Judge in October 
2003 that he was subjected to rocket and mortar attacks while 
assigned to a signals unit in Viet Nam.  He alleged that he 
conducted patrols.  He reported he witnessed tragedies from a 
distance.  He testified that he was shot at a lot of times 
but by his own troops.  He alleged that troops were killed by 
friendly fire around Christmas.  He reported that he was 
narrowly missed by a rocket.  

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that assuming for the sake of argument that the veteran 
was exposed to a stressful event in service, the weight of 
the probative evidence of record is nevertheless against a 
finding that the veteran currently has PTSD related to such 
event.  As a result, service connection for this disability 
must be denied.

As discussed, the veteran underwent a VA examination in 
September 2001.  The VA examiner reviewed the claims file 
folder and performed a mental status examination.  While the 
examiner did opine that the veteran probably met the criteria 
for a PTSD stressor, PTSD was nevertheless not diagnosed.  
The examiner found that the veteran did not describe symptoms 
of PTSD with the exception of nightmares and noted that there 
was no evidence demonstrating that the trauma the veteran 
experienced in Viet Nam resulted in any changes in the 
veteran's psychological functioning.  

The Board notes that there are clinical records associated 
with the claims files which include diagnoses of PTSD and 
some of these records reference incidents from the veteran's 
military service.  Significantly, however, there is no 
indication that any of the health care professionals who have 
diagnosed the presence of PTSD had access to and had reviewed 
all the evidence of record when formulating their diagnoses 
nor did they provide any reasons or bases for the opinions.  
It is clear that history furnished by the veteran was relied 
on to a large extent.  

The Board accepts the September 2001 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains a rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334  (1998).  
Given the depth of the examination report, and the fact that 
it was based on a review of the applicable record, the Board 
finds that it is more probative and material to the  
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304(f).

The Board has also considered whether the veteran's diagnosed 
generalized anxiety disorder is related to service or any 
incident therein.  On separation from service, the  veteran's 
mental health was clinically evaluated as normal.  On 
examination in September 2001 approximately 25 years after 
discharge from service, the VA examiner diagnosed anxiety 
disorder, but did not link the disability to the veteran's 
active duty service in any way.  There is otherwise not 
supporting medical evidence of a continuity of pertinent 
symptomatology after service to otherwise suggest a link to 
service.  

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) . 

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for arthritis 
of multiple joints.

The service medical records were silent as to any diagnoses 
of arthritis.  No pertinent abnormalities were noted on the 
report of the service separation examination which was 
conducted in May 1976.  On a Report of Medical History 
completed at the same time, the veteran indicated that he had 
or had had swollen or painful joints and he did not know if 
he had or had had arthritis.  An annotation to the document 
indicates that the veteran complained of pain in the knee 
with physical training.  He had been on physical profile due 
to Osgood Slatters disease.  

A November 1976 X-ray of the knees was interpreted as 
revealing Osgood-Schlatter syndrome.  There was no 
significant degenerative changes noted.  

A May 1996 VA clinical record includes an assessment of 
polyathralgias.  It was noted that the veteran had a history 
of polyathralgias mostly in the ankles and knees.  

At the time of a June 1997 VA examination, the veteran 
complained of bilateral knee pain.  June 1997 X-rays were 
referenced as revealing mild to moderate joint space 
narrowing.  The assessment was moderately severe 
osteoarthritis of the right knee and moderate degenerative 
arthritis of the left knee.  

In March 1999, the veteran complained of low back and 
bilateral lower extremity pain.  Most of the lower extremity 
pain was in the knees and ankles.  The assessment was a mixed 
picture of mechanical back pain, polyathralgias and possible 
early neurogenic claudication.  

An August 1999 VA clinical record referenced a June 1997 X-
ray as revealing degenerative changes in both ankles.  

In December 1999, the veteran claimed entitlement to service 
connection for multiple joint arthritis.  

A December 1999 VA clinical record included an impression of 
degenerative joint disease of the lower back.  

A February 2000 VA examination of the joints resulted in 
pertinent diagnoses of right knee and left knee degenerative 
joint disease.  

In April 2000, the RO denied service connection for multiple 
joint arthritis.  The RO found that the service medical 
records were negative for complaints of arthritis of any 
joints other than the service-connected knees.  A VA 
examination conducted within one year of the veteran's 
discharge did not evidence any complaints of or findings 
suggestive of arthritis.  The RO noted that VA outpatient 
treatment reports from August 1997 to January 2000 included 
complaints of low back pain and diagnoses of degenerative 
joint disease of the lumbar spine.  The RO found that there 
was no evidence that current findings of arthritis were 
related to any injury or illness or treatment while in the 
service.  The veteran was informed of the RO's April 2000 
decision via correspondence dated in May 2000.  The veteran 
did not submit a timely notice of disagreement with the April 
2000 decision.  

The Board finds that the April 2000 rating decision became 
final by reason of the failure to file a notice of 
disagreement to initiate an appeal.  38 U.S.C.A. 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the Court held that the prior holding in Justus 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The evidence added to the record subsequent to the April 2000 
rating decision which denied service connection for multiple 
joint arthritis consists of VA and private medical records, 
the transcript of a hearing, and correspondence from the 
veteran.

June 2000 VA X-rays were interpreted as revealing 
degenerative joint disease in the ankles and knees.  

In September 2000, the veteran complained of diffuse joint 
pain.  The veteran reported the joint pains began when he was 
dealing with Agent Orange in Viet Nam and opined that the 
joint pains were due to that.  The assessment was diffuse 
arthritis and right knee arthritis.  

An April 2001 clinical record included an assessment of 
degenerative joint disease/degenerative disc disease and 
multiple joint pain.  

In January 2002, the veteran complained of chronic low back 
pain and pain in both lower extremities which gradually 
developed over the last 30-35 years.  He complained of right 
knee, low back and right shoulder pain.  The pertinent 
assessment was generalized degenerative joint disease and 
osteoarthritis.  

In October 2003, the veteran testified before a Veteran's Law 
Judge that he thought his multiple joint arthritis began 
while he was serving in Germany.  He alleged that he was 
treated for arthritis in Germany and there should be records 
of the treatment in the service medical records.  He thought 
that the first post-service diagnosis of arthritis occurred 
10 year prior to the hearing.  

Private medical records dated from March 1988 to July 1998 
were received subsequent to the April 2000 rating decision.  
These records evidence complaints of, diagnosis of and 
treatment for arthritis in the right hip, shoulders, knees 
and ankles.  None of the records linked the arthritis to the 
veteran's active duty service.  A March 1998 record indicates 
that the veteran denied having a prior history of any 
arthritis.  

Medical records from Darnell Army Hospital dated from October 
1978 to May 1979 were also received subsequent to the April 
2000 rating decision.  These records include intermittent 
complaints of joint pain but no diagnosis of arthritis.  An 
October 1982 X-ray of the right ankle was interpreted as 
being negative.  

The Board finds that the VA and private medical evidence 
which was received subsequent to the April 2000 rating 
decision is not new and material.  The evidence documents 
current treatment for various disabilities including 
arthritis in the ankles, knees, back and shoulders.  
Significantly, none of this evidence indicates in any way 
that the veteran currently experiences multiple joint 
arthritis which was linked to active duty in any way.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The transcript of the October 2003 central office hearing is 
new but not material.  The fact that the veteran had opined 
that he had multiple joint arthritis which was incurred 
during his active duty service was already of record at the 
time of the April 2000 rating decision.  

In sum, the Board finds that the evidence submitted 
subsequent to the April 2000 rating decision which denied 
service connection for multiple joint arthritis does not bear 
directly and substantially upon the specific matters under 
consideration and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As no new and material evidence has been 
received, the veteran's claim of service connection for 
multiple joint arthritis has not been reopened.


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


